Citation Nr: 0307188	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  94-33 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied the veteran's claim of entitlement to 
service connection for a back disability.  This matter 
returns to the Board from August 1997 and August 2002 Board 
remands.

At the time of the second remand, the issue of a rating in 
excess of 50 percent for posttraumatic stress disorder.  The 
100 percent rating was assigned, effective the date of the 
reopened claim.  This is the maximum benefit that can be 
assigned for this disorder, and as such, that issue has been 
resolved.

The Board recognizes that the veteran's representative, most 
recently in a statement dated February 2003, has indicated 
that it was their opinion that the veteran had not been given 
an orthopedic examination in conjunction with a review of his 
claim file, as was requested in a prior Board Remand.  
However, the Board points out that the veteran, in June 1998, 
was given a comprehensive VA examination, and that an 
addendum to that examination clearly indicates that the 
claims file was reviewed by the examiner.  An orthopedic 
examination was not specifically requested.  Thus, the Board 
finds that all instructions in the Board's prior remands have 
been undertaken, and the issue is now ready for adjudication.


FINDING OF FACT

A back disability was not diagnosed or otherwise demonstrated 
until many years after service, and no medical evidence has 
been submitted linking the veteran's back disability to 
service.  In service findings were acute and transitory.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed October 1993 rating 
action, and were provided a Statement of the Case dated 
August 1994, and Supplemental Statements of the Case dated 
January 1995, July 1998, August 2000, March 2001, September 
2002, and December 2002, as well as Board remands dated 
August 1997 and August 2002.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran several letters explaining what evidence would be 
needed to support his claim, and how that evidence could be 
obtained, in particular a letter dated September 1993.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded two examinations during the course of this 
claim, dated September 1993 and June 1998.  The veteran 
received a hearing before the RO in December 1994.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as the veteran has been notified of the evidence 
necessary to his support his claim, and who will obtain that 
evidence, and as all available evidence has been obtained, 
the Board can proceed.  See Quartucccio v. Principi, 16 
Vet.App. 183 (2002).


Facts

The veteran was seen periodically throughout the course of 
this appeal for chronic low back pain.

A service medical record from February 1968 indicates that 
the veteran was seen with pain in his low back.  The veteran 
was found to have a minimal paraspinal spasm in the 
lumbosacral area.  Other than this one entry, the veteran's 
service medical records, to include the reports of his 
separation examination dated March 1970, and his entrance 
examination, are completely negative for any complaints of, 
or treatment for, any back condition.  On separation 
examination, his back was evaluated as clinically normal.

An admission to the VA hospital for another problem in 
October 1979 noted that a brief physical conducted on the 
veteran was essentially normal.  No pertinent complaints were 
made.

June and July 1993 outpatient treatment reports noted that 
the veteran reported low back pain, recurrent for 23 years, 
with radiation to the left lower extremity.  The veteran was 
diagnosed with mechanical low back pain.

An X-ray taken of the veteran's spine in July 1993 noted an 
old compression deformity with spurring without destruction 
at the L1 level, with minimal spurring at the L4-L5 level, 
with the rest of the lumbar spine normal.

The report of consultation dated August 1993 indicates that 
the veteran reported that he had intermittent back pain for 
the past 23+ years, with worse pain for the past two years.  
The veteran was found to have chronic low back pain, and the 
examiner doubted nerve root compression. 

Nerve conduction studies performed in September 1993 were 
normal.

In September 1993, the veteran reported that, while in 
Vietnam, he was hit in the back from the recoil of an 
artillery weapon.

The veteran received a VA examination in September 1993.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that he was struck in the lower back by 
the recoil on a 105 millimeter howitzer cannon, spent the 
night in a medical bunker, and was then returned to limited 
duty.  The veteran also reported that he was given an early 
out in March 1970.  The veteran further indicated that he 
failed a May 1970 examination for employment because X-rays 
showed an old fracture of the lumbar vertebrae.  (It is noted 
that attempts have been made to obtain a copy of this May 
1970 prior examination, but the veteran has indicated that 
such a report is unavailable.)  The veteran indicated that 
his back pain has recently become more severe.  The veteran 
reported that he has not been able to work since June 1993 
because of low back and leg pain.

Upon examination, the lumbar spine in the standing position 
was noted to reveal mild to moderate muscle tightness over 
the perilumbar areas.  He did have some tenderness 
particularly in the sacroiliac area bilaterally, more on the 
left than the right, and also some tenderness just to the 
left of the lower lumbar spine.  There was some weakness to 
flexion and extension of the first toe on the left.  Straight 
leg raising to 60 degrees on either side caused low back 
pain.  The pinprick examination was decreased some on the 
left lower extremity compared to the right.  Reflexes of the 
knees were 3+ bilaterally, Achilles 2+ bilaterally.  The 
veteran was diagnosed with degenerative disk disease of the 
lumbar spine, an old compression fracture of the L1 
vertebrae, minimal degenerative arthritis of the lumbar 
spine, and minimal degenerative joint disease of the left 
hip.

In October 1993, the veteran was evaluated for physical 
therapy for his chronic low back pain.  The veteran was 
placed on a home exercise program.

The veteran received a hearing at the RO in December 1994.  
The transcript of that hearing indicates, in relevant part, 
that the veteran again indicated that he had been hit in the 
back with recoil from a gun in service, injuring his back.  
The veteran reported that, shortly after his release from 
service, he was denied employment because of a finding of a 
compound fracture of a vertebra in his back.  The veteran 
indicated that he had received treatment for his back 
continuously from 1970 to 1990, but that all the physicians 
that had treated him during this time were deceased, and 
their records unavailable.  The veteran further indicated 
that he had injured his back in basic training.

Social Security records indicate that the veteran was found 
disabled from June 11, 1993, based in part on his back 
disability.  It was noted that the veteran claimed he had 
been disabled from work since June 11, 1983.  It was noted 
historically that he had worked as a laborer which he 
described as requiring heavy exertional lifting.

In January 1994, the veteran was noted to have hip and 
shoulder pain as well as chronic low back pain.  The veteran 
was diagnosed with degenerative joint disease.

A February 1994 treatment report indicated that the veteran 
still complained of back and hip pain, as well and weakness 
and numbness in both legs.  The veteran was found to have 
tenderness in the lumbosacral area.  The veteran was 
diagnosed with radicular pain.          

A March 1994 report of consultation noted that the veteran 
complained of pain in his back, hips, and knees.  The 
examiner's impression was of chronic pain.

X-rays taken of the veteran's spine in August 1997 noted 
generalized osteopenia of the lumbosacral spine, as well as a 
compression fracture of L1 with minimal volume loss, a 
spondylolysis at L4 on the left, and anterior spurring at L4. 

A May 1998 treatment report indicated that the veteran 
reported that he was involved in a motor vehicle accident in 
April 1998.  The veteran was found to have chronic low back 
pain at that time, exacerbated by a motor vehicle accident in 
April 1998, as well as a fracture of T12 and L1 vertebrae, 
and osteopenia.  Subsequent notes indicated that the veteran 
was given a brace for his back.
    
The report of X-rays taken of the veteran's lumbosacral spine 
in June 1998 noted anterior wedging of L1 without significant 
osteophyte formation, and irregular anterior cortex near the 
anterior/inferior corner, suggesting a recent fracture.  The 
L2 showed very minimal anterior wedging.  The disc spaces, 
pedicles and the pars interarticularis were unremarkable.  
The bone density was decreased.    

X-rays taken of the veteran's thoracic spine in June 1998 
noted decreased bone density.  The vertebral bodies and disc 
spaces were unremarkable except for a tiny osteophyte 
formation at the lower thoracic spine.  The pedicles were 
intact.  Anterior wedging of L1 was seen.

The veteran received a further VA examination in June 1998.  
The report of that examination indicates, in relevant part, 
that the veteran reported injuries to his back in service, as 
previously reported.  Upon examination, it was noted that he 
stood with 1/4-3/8 inch of drop because of leg length 
discrepancy on the right.  He had a slight kyphos with the 
apex at T12.  He had a list to the right secondary to leg 
length discrepancy.  He was able to flex forward to 40 
degrees, which produced pain in the lumbosacral area.  
Bending to the right and left produced pain in the 
lumbosacral area, and the veteran had a range of 20 degrees.  
No extension was possible in the lower back and the effort 
produced pain.  Sensory evaluation of the trunk to the low 
thoracic area revealed no hypalgesia or hypesthesia.  He 
demonstrated some hypalgesia and hypesthesia on the left 
lateral thigh.  Straight leg raising caused the veteran to 
complain of pain in the lumbar area.  It was noted that X-
rays showed a wedge deformity of T12 to L1, with degenerative 
changes on the surfaces between those vertebrae.  
Anteroposterior, lateral, and oblique views of the 
lumbosacral spine revealed the veteran to have an elongated 
spinous process at L5, which appeared to extend towards a 
bifid spinous process of S1.  Spurring was present between 
L4-L5 with narrowing posteriorly.  There was an increased 
lordotic curve.  The oblique views showed marked 
degenerations in the facets between L5-S1 and L4-L5.  These 
facets showed enough overgrowth or subluxation to result in 
encroachment of the neural canal on either side.  The 
examiner's impression was of vertebral body compression T12 
to L1, old, healed, with secondary kyphosis, and increased 
angle, lumbar lordosis, with degenerative arthropathy of 
facets L4-L5, L5-S1, and encroachment of spinal neural canal.     

The examiner indicated that, in his opinion, the veteran had 
a congenital variation of the posterior elements of S1.  The 
examiner indicated that these do not serve as etiological 
agents to the patient's condition.  The examiner indicated 
that it was probably that the wedging at the thoracolumbar 
level led to an increase in the lumbar lordotic curve which 
in turn led to disk degeneration and facet trauma that was 
chronic in nature.  The examiner indicated that the veteran's 
manifesting symptoms were in the lumbosacral area and not in 
the area of the vertebral wedging.

The examiner noted that, according to the veteran's history, 
the wedging deformity at T12-L1 occurred while in the 
military service, from a Howitzer recoil.  The examiner 
indicated that it was difficult for him to understand that a 
person could receive a vertebral body compression at two 
levels and return within a matter of hours to heavy duty or 
even light duty without benefit of a period of coverage with 
pain medication and without undergoing a period of peritoneal 
ileus or bowel paralysis and strong need for some type of 
external support such as a corset, back brace, or cast.  The 
examiner indicated that he was unable to state without 
speculation whether this type of disorder would require 
significant treatment.  He indicated that the degree of 
wedging and the amount of secondary changes represented an 
old injury, however, he was unable to establish with 
certainty that it was 29 years old.

An addendum to this examination dated in late June 1998 
indicated that the veteran's claims file was reviewed.  At 
that time, the examiner indicated that it was difficult to 
establish the etiology with certainty.  He noted that the 
veteran's reported history would lead one to conclude that it 
was precipitated either by a fall from a rope, or the recoil 
from a Howitzer that struck the patient.  The examiner 
indicated, however, that within the history and the medical 
record, it was not established that the veteran had the usual 
post injury course that is associated with a compression 
fracture in the lumbar vertebrae.  In particular, the 
examiner pointed out that there was no history of prolonged 
confinement due to pain, paralytic ileus, and the need for a 
post injury back support in the form of a cast, brace, or 
combination thereof.  The examiner indicated that the 
radiographic evidence showed the compression configuration, 
but did not assist in establishing the mechanism of the 
deformity or the etiology.  The examiner indicated that the 
exact current diagnosis was vertebral body compression, T12-
L1, old, healed, with secondary kyphos and a secondary lumbar 
lordosis with degenerative arthropathy of L4-L5, L5-S1 
facets, and spinal neural canal encroachment.  The examiner 
indicated that he believed these findings were acquired.

The examiner indicated that he was unable to establish, based 
on the records, that the back disorder was the proximate 
result of injury or trauma in the service based on the 
medical record.  Particular attention was given to the 
examination of March 1970, which contained a statement signed 
by the veteran indicating that the medical officer had been 
informed of all the veteran's defects, illnesses, and 
injuries.  The examiner further indicated that he did not 
think that there was a relation in the realm of reasonable 
probability between the combat artillery firing accident and 
the current back disorder.  The examiner indicated that, to 
the best of his knowledge, he could not establish definitely 
by record that the veteran's back injury was related to 
service.  He indicated that the acute episode of this injury 
would have required significant graphic and well tabulated 
treatment while the veteran was in military service.  The 
examiner again indicated that he was unable to establish how 
old the injury was.

The veteran was seen in July 1998 for instruction on home 
exercises for his low back pain.

A March 1999 outpatient treatment report indicated that the 
veteran was diagnosed with chronic low back pain secondary to 
his compression factors, and which was improved with the 
wearing of a back brace.

March 1999 X-rays of the lumbosacral spine noted spurring at 
the L4 and L5 levels, with compression deformities of T12 and 
L1 again noted, most likely from old trauma.  The pedicles 
were intact.  The alignment of the lumbar vertebrae appeared 
unremarkable.

March 1999 X-rays of the thoracic spine noted mild 
compression deformity at T-12 and L1.  Spurring was noted 
throughout the mid and lower thoracic spine.  The pedicles 
were intact.  Mild kyphosis of the thoracic spine was noted. 
                                                                                                                                                                                                                  

The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a low back 
disability.  In this regard, the Board notes that the only 
evidence in the veteran's service medical record indicating 
that he had any back disability in service is a February 1968 
report indicating that the veteran was found to have a 
minimal paraspinal spasm.  No further treatment is shown for 
that spasm, which the Board therefore finds to have been 
acute and transitory, and to have resolved without residuals.  
The Board also notes the report of the veteran's separation 
examination, dated March 1970, which indicated that the 
veteran reported no back problems at that time, and no back 
problems were noted upon examination.  The Board also finds 
an October 1979 report of a physical conducted on the 
veteran, which was essentially normal, to be further evidence 
tending to indicate that the veteran did not have any 
continuity of symptomatology of a back injury due to service 
at that time.  The Board also notes that no medical evidence 
has been received at the Board dated any earlier than 1993, 
nearly 23 years after service, to indicate that the veteran 
had a severe back disability.  

The Board finds particularly probative the opinions of a June 
1998 VA examiner, who found that it was not within the realm 
of reasonable probability to link the veteran's alleged 
combat firing accident and his current back disorder, in that 
the acute episode of this injury would have required 
significant graphic and well tabulated treatment while the 
veteran was in military service.  The examiner indicated 
that, to the best of his knowledge, he could not establish 
definitely by record that the veteran's back injury was 
related to service.  

The Board does recognize that, while there is no evidence in 
the veteran's claims file to indicate that he suffered an 
injury to his back due to a Howitzer recoil, which he 
attributes his current back disability to, 38 U.S.C.A. § 
1154(b) does provide that satisfactory lay or other evidence 
that an injury incurred in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  However, the 
veteran has alleged that this incident took place on 
September 3, 1969.  In reviewing the veteran's service 
medical records, there is a notation that has been made for 
September 3, 1969, indicating that the veteran was suffering 
from a anxiety reaction due to problems at home, including a 
young wife with in-law problems, and a newborn baby he had 
not yet seen.  If the veteran, on this date, suffered a 
severe back injury, the Board finds that, since clearly 
medical records were being kept on that date, there should be 
extant service medical records indicating that he also 
injured his back on that day.  In other words, the Board does 
not find it consistent with the veteran's conditions of 
service that he had a severe injury to his back on that date, 
and no record was made of that injury, when records were 
clearly being kept on that date of other medical problems 
pertaining to the veteran.  Therefore, in this case, even if 
the veteran could be considered to be engaged in combat on 
this date, the Board does not find that lay evidence, that 
is, the statements of the veteran, to be sufficient evidence 
that the veteran received such an injury, and that therefore 
38 U.S.C.A. § 1154(b) does not apply.  Further, it is noted 
that the separation examination contained no pertinent 
complaints and that the clinical evaluation of the spine 
revealed normal findings.

Therefore, the Board is of the opinion that the great weight 
of the evidence in this case tends to indicate that the 
veteran's current back disability is not due to service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

